Opinion

PER CURIAM.
The defendant, Gregory R. Lindsey, appeals from the judgment of conviction rendered following his conditional plea of nolo contendere to operating a motor vehicle while under the influence of intoxicating liquor in violation of General Statutes § 14-227a. The plea followed the trial court’s denial of the defendant’s motion to suppress, which the defendant argues was improper. Specifically, he challenges the court’s conclusion that the arresting police officer possessed a reasonable and articulable suspicion to stop the defendant’s motor vehicle in the early morning hours of November 29, 2003.
Our examination of the record and briefs and our consideration of the arguments of the parties persuade us that the judgment should be affirmed. The issues properly were resolved in the court’s complete and well reasoned memorandum of decision. See State v. Lindsey, 49 Conn. Sup. 636, 909 A.2d 83 (2005). Because that memorandum of decision fully addresses the arguments raised in this appeal, we adopt it as the proper statement of the relevant facts, issues and applicable *252law. It would serve no useful purpose for us to repeat the discussion contained therein. See State v. Pepper, 272 Conn. 10, 14, 860 A.2d 1221 (2004); Santiago v. State, 64 Conn. App. 67, 68-69, 779 A.2d 775, cert. denied, 258 Conn. 913, 782 A.2d 1246 (2001).
The judgment is affirmed.